Mr. Chief Justice Walker delivered the opinion of the Court: This record presents the question, whether the dredge boat in controversy is of the class of vessels embraced in the provisions of the law regulating attachments against boats and vessels. The first section of the law declares, that “ boats and vessels of all descriptions, built, repaired or equipped, or running upon any of the navigable waters within the jurisdiction of this State, shall be liable for all debts contracted by the owner or owners, masters, supercargoes or consignees thereof, on account of all work done, supplies or materials furnished by mechanics, tradesmen and others, for or on account of, or towards the building, repairing, fitting, furnishing or equipping such boats and vessels, their engines, machinery, sails, rigging, tackle, apparel and furniture.” The act also gives a preference to such debts, over all others owing by the owner of such vessel, .except the wages of mariners, boatmen, and others employed in the service of such boats, who shall be first paid. For such indebtedness, the second section gives the right to sue out an attachment. And it and the third section prescribe the steps to be taken in such a proceeding. The fourth section extends the benefit of the act to debts created for labor and service rendered by engineers, pilots, mariners, boatmen and others employed in any capacity in or about the service of any such boat or vessel, and authorizes them to proceed by attachment for the collection of such debts. It is material to ascertain whether these provisions apply to everything which is characterized as a boat or vessel. It names boats and vessels of all descriptions as being embraced in the provisions of the act. This language, although broad and comprehensive, would not include a wharf boat, a skiff, canoe or a ferry boat. The term vessel, in its broadest sense, would include hogsheads, barrels and a variety of domestic utensils, which are obviously not intended to be included in the provisions of this law. But when the scope of the act is considered, it seems that the design was to give the remedy against vessels running upon our navigable streams and waters. Such vessels as were not stationary. Vessels of that character are usually owned by non-residents, or persons not generally known. To give a speedy and sure remedy for debts they might contract, is wise and just. And this was, doubtless, the controlling reason for its enactment. Boats and vessels are usually employed in the transportation of persons and property from one place to another, and it would seem to be such vessels and not stationary structures, used as tenements or as machines that are embraced. The attachment in this case is against a dredge boat, used in widening and deepening, the harbor at Chicago. It is not capable of being used for the ordinary and general purposes for which boats and vessels are usually employed. It only floats upon the harbor, and contains machinery for excavating earth and removing obstructions. It is used simply as any other piece of machinery adapted to the purpose, and may be used on land as well as upon water. A dredge boat may have an engineer to operate the dredging machine, but it has no officers usually employed on ordinary vessels, nor do such boats generally employ boatmen or seamen, and no one ever heard of a “ captain,” “ crew,” “ supercargo” or “ consignee” of a dredge boat. It has but few qualities, in its relations to the public, possessed by boats which run upon navigable waters. And it can hardly be presumed to be any more within the provisions of this act than a stationary wharf boat, yet its name is embraced within the language of the statute, but no more so than utensils of domestic use. A sail boat used alone for pleasure, and on which no officers or hands are employed, cannot be embraced within the provisions of the statute, although like a dredge boat it may, in terms, be enumerated in the statute. This dredge then not being liable to attachment and sale, neither party acquired any title by their purchase, for want of jurisdiction of the subject matter, and no service being had on the owner, all the proceedings before the court in each case were void. But plaintiff below was in the possession of the dredge, and it was wrongfully taken from him. He had the right to recover on his prior possession. The pleas were non eepit, and property in defendent, neither of which was sustained. Having taken possession under a void judgment and sale, the taking was wrongful, and gave no right to hold the property. Plaintiff in error likewise failed to show title in himself by producing the justice’s record and evidence of sale, as it did not show that he thereby acquired any title. The judgment of the court below is affirmed. Judgment affirmed.